PER CURIAM.
Lawrence Vinson was duly convicted upon trial by jury and sentenced for burglary of a dwelling with assault and battery. He appeals. We reverse and remand.
In our opinion the trial court committed fundamental reversible error by instructing the jury on the presumption of intent arising from stealthy entry when the entry was manifestly not in fact stealthy. We reverse upon authority of Peters v. State, 76 So.2d 147 (Fla.1954) and remand for a new trial.
In addition we reverse the imposition of court costs and public defender fee against Mr. Vinson because he was not given notice and an opportunity to be heard as to such matters. See Mays v. State, 519 So.2d 618 (Fla.1988) and Jenkins v. State, 444 So.2d 947 (Fla.1984).
REVERSED and REMANDED for further proceedings consistent herewith.
DOWNEY, GARRETT, JJ., and WALDEN, JAMES H., (Retired), Associate Judge, concur.